MEMORANDUM***
Yoji Oyama (“Oyama”) appeals the disallowance of his claim against the bankruptcy estate of debtors Michael and Wilhelmina Sheehan (the “Sheehans”).
As both the bankruptcy court and the Bankruptcy Appellate Panel properly concluded, the evidence presented by the Sheehans and the trustee was sufficient to rebut the presumption of claim validity. Because the presumption of validity had been rebutted and Oyama failed to respond with admissible evidence, the claim was properly disallowed. See In re Consol. Pioneer Mortgage, 178 B.R. 222, 226 (9th Cir.BAP 1995). Oyama has failed to show that the bankruptcy court’s exclusion of the evidence he offered justifies reversal. First, the bankruptcy judge’s ruling was not an abuse of discretion. Second, even if the ruling were incorrect, Oyama can show no prejudice because the bankruptcy judge reviewed all of the excluded evidence and concluded that it was insufficient,- even if admitted, to establish claim validity. See Defenders of Wildlife v. Bernal, 204 F.3d 920, 927-28 (9th Cir. 2000).
Furthermore, Oyama can maintain no claim against the Sheehan bankruptcy estate based upon the California Automotive Repair Act (“CARA”), Cal. Bus. & Prof. Code §§ 9800 et seq. It does not appear that CARA was violated or that any violation was the proximate cause of damage to Oyama.
Finally, the Sheehans did not commit the tort of conversion. The facts may support a breach of contract claim, but that claim is against European Auto Sales *911and Restoration, Inc. Oyama has no claim against the Sheehans or their estate.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.